DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 28, 2021.  Claims 1 – 9 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/088925 A1 to SUGAWARA et al. (herein after “Sugawara") in view of U.S. Patent Application Publication No. 2018/0354518 A1 to INOU et al. (herein after "Inou”).
As to Claim 1, (Original) 
Sugawara’s lane change control assist system discloses a vehicle control method executed by a processor capable of executing a lane change of a subject vehicle (see Fig. 2, 8, 12, ¶0025, and Abstract, Sugawara teaches a lane change control system of a subject vehicle), comprising: 
acquiring, from sensors equipped in the subject vehicle, surrounding information of the subject vehicle (see Fig. 12 ~ sensors 36 and ¶0026, Sugawara teaches external vehicle environment recognition sensors comprising cameras, laser radars, and millimeter wave radar); 
when operating a blinker of the subject vehicle (see Fig. 2 ~ process method step S100.  

    PNG
    media_image1.png
    333
    661
    media_image1.png
    Greyscale

See Fig. 4A.

    PNG
    media_image2.png
    219
    620
    media_image2.png
    Greyscale

  See ¶0026 and ¶0040), decelerating the subject vehicle, and executing a lane change (see Figs. 9A - 9D, 12. In particular, see Fig. 3 ~ process method steps S65 - S75.  

    PNG
    media_image3.png
    903
    660
    media_image3.png
    Greyscale

See Figs. 9C – 9D.  

    PNG
    media_image4.png
    563
    596
    media_image4.png
    Greyscale

, 
determining whether or not there is a following vehicle which follows the subject vehicle in a predetermined area located behind the subject vehicle on a first lane (see Fig. 2, 5, 11A - B, 11D, 13A, ¶0006, ¶0026 and ¶0041. In particular, Fig. 2 ~ process methods steps S150 - S200.   

    PNG
    media_image5.png
    417
    678
    media_image5.png
    Greyscale

See Fig. 11A.  

    PNG
    media_image6.png
    248
    673
    media_image6.png
    Greyscale

See  ¶0041 - ¶0042, "the drive assist controller 1 calculates relative distances and relative speeds between the vehicle and neighboring vehicles on the basis of information of the camera 2 for detecting the front part of the vehicle, the laser radars 3 , 
when determining that there is the following vehicle, setting a preparation time longer than the preparation time when determining that there is not the following vehicle (see Figs. 6, 11A, ¶0002, ¶0006, ¶0037, and ¶0041 - ¶0044, and Abstract, Sugawara teaches a prediction time for each gap determining that there is the following vehicle, setting a preparation time longer than the preparation time when determining that there is not the following vehicle), the preparation time indicating a time from operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle (see Figs. 6 - 7, 11A, ¶0002, ¶0006, ¶0036 - ¶0044, and ¶0041 - ¶0044, and ¶0049.  In particular, see Fig. 2.  

    PNG
    media_image7.png
    753
    513
    media_image7.png
    Greyscale

Sugawara teaches the preparation time indicating a time from (see ¶0037 and ¶0041 - ¶0044) operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle (see Fig. 2 ~ process method step S100, ¶0039 - ¶0040, and ¶0049); and 
controlling a travel position of the subject vehicle on the first lane within the preparation time.  (See Figs. 2, 10, 12, ¶0025 - ¶0031, ¶0037, ¶0039 - ¶0044.

    PNG
    media_image8.png
    509
    774
    media_image8.png
    Greyscale

In particular, see Fig. 12, ¶0025, ¶0037, and ¶0039,  lane change control through combination of steering, braking, and throttling control of the vehicle.)
However, Sugawara’s lane change control assist system does not explicitly disclose specifying, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle, 
the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling.
Therefore, Inou is introduced to combine with Sugawara to cure the gaps that Sugawara has in disclosing the claimed invention.


Inou further teaches specifying, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle (see Figs. 2, 8A - 8C,  ¶0052 -¶0055, and ¶0077.  

    PNG
    media_image9.png
    977
    664
    media_image9.png
    Greyscale

, the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling.  (See Figs. 6, 8A – 8C, ¶0015, ¶0052 - ¶0060.  In particular, Fig. 6, ¶0052 - ¶0055 and ¶0058.  Inou teaches the entry position being located on a second lane adjacent to a first lane in which subject vehicle is traveling.) 
Sugawara is analogous art to the claimed invention as it relates to a lane change control assistance system in that it provides lane change execution on the basis of the relative distances and speeds between a subject / ego vehicle and other neighboring vehicles, especially where there is a target space for lane change by the relative distances and speeds when the lane cannot be changed. Inou is analogous art to the claimed invention as it relates to a lane change control system in that it provides calculation of an entry position of the subject / ego vehicle being located in the target lane that the subject / ego vehicle is performing the lane change to.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugawara’s lane change control assist system with specifying the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling, as taught by Inou, to provide greater and more reliable lane change control within traffic flows where 
As to Claim 2, (Original) 
Modified Sugawara substantially discloses the vehicle control method according to claim 1, comprising: 
when determining that there is the following vehicle, setting deceleration of the subject vehicle when decelerating the subject vehicle to be smaller than the deceleration when determining that there is not the following vehicle.  (See Figs. 4C, 11A - 11B, 11D, 12, ¶0040 - ¶0043, ¶0054, ¶0058, and ¶0066.  In particular, see Fig. 12 ~ target deceleration 44 and ¶0066, Sugawara discloses a target speed calculation part 40 which calculates an adaptive cruise control target speed of a plurality of vehicles in connected vehicle control relation to one another, where the relative speeds to other vehicles is controlled.  Sugawara further teaches selecting a proper vehicle speed from the lane change target speed and the ACC target speed and decides the final target speed; and when determining that there is the following vehicle, setting deceleration of the subject vehicle when decelerating the subject vehicle to be smaller than the deceleration.)
As to Claim 9, (Currently amended) 
Sugawara’s lane change control assist system discloses a vehicle control device comprising a control device capable of executing a lane change of a subject vehicle (see Fig. 2, 8, 12, ¶0025, and Abstract, Sugawara teaches a lane , wherein the control device is configured to: 
acquire, from sensors equipped in the subject vehicle, surrounding information of the subject vehicle (see Fig. 12 ~ sensors 36 and ¶0026, Sugawara teaches external vehicle environment recognition sensors comprising cameras, laser radars, and millimeter wave radar); 
specify, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle (see Figs. 2, 8,  ¶0052 -¶0055, and ¶0077.  In particular, see Fig. 2 ~ process method steps S190 - S210 and 8A), when operating a blinker of the subject vehicle (see Fig. 2, 4A, ¶0026, and ¶0040.  In particular, see Fig. 2 ~ process method step S100, Fig. 4A.  See ¶0026 and ¶0040), decelerating the subject vehicle, and executing a lane change (see Figs. 9A - 9D, 12. In particular, see Fig. 3 ~ process method steps S65 - S75.  Fig. 9C, 12 ~ process blocks 39 - 45. See ¶0036 - ¶0039, and ¶0049, Sugawara teaches deceleration of the subject vehicle and performing a lane change), 
determine whether or not there is a following vehicle which follows the subject vehicle in a predetermined area located behind the subject vehicle on a first lane (see Fig. 2, 5, 11A - B, 11D, 13A, ¶0006, ¶0026 and ¶0041. In particular, Fig. 2 ~ process methods steps S150 - S200.  See Fig. 11A.  See  ¶0041 - ¶0042, "the drive assist controller 1 calculates relative distances and relative speeds between the vehicle and neighboring vehicles on the basis of information of the camera 2 for detecting the front part of the vehicle, the laser radars 3 and 4 for detecting the side parts of the vehicle and the millimeter wave radar 5 for detecting the rear part of the vehicle as ; 
when determining that there is the following vehicle, set a preparation time longer than the preparation time when determining that there is not the following vehicle (see Figs. 6, 11A, ¶0002, ¶0006, ¶0037, and ¶0041 - ¶0044, and Abstract, Sugawara teaches a prediction time for each gap determining that there is the following vehicle, setting a preparation time longer than the preparation time when determining that there is not the following vehicle), the preparation time indicating a time from operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle (see Figs. 6 - 7, 11A, ¶0002, ¶0006, ¶0036 - ¶0044, and ¶0041 - ¶0044, and ¶0049.  In particular, see Fig. 2.  Sugawara teaches the preparation time indicating a time from (see ¶0037 and ¶0041 - ¶0044) operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle (see Fig. 2 ~ process method step S100, ¶0039 - ¶0040, and ¶0049); and 
control a travel position of the subject vehicle in the first lane within the preparation time.  (See Figs. 2, 10, 12, ¶0025 - ¶0031, ¶0037, ¶0039 - ¶0044,  In particular, see Fig. 12, ¶0025, ¶0037, and ¶0039,  lane change control through combination of steering, braking, and throttling control of the vehicle.)
However, Sugawara’s lane change control assist system does not explicitly disclose specifying, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle, 

On the other hand, Inou’s lane change control system teaches specifying, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle (see Figs. 2, 8A – 8C,  ¶0052 -¶0055, and ¶0077.  In particular, see Figs. 2 ~ process method steps S190 - S210, and 8A.  See ¶0052, “the entry position candidate may be set at the center of two other vehicles or at a position at a safe distance… from the other vehicle… when the process of S190 is repeatedly executed while the own vehicle and the other vehicles are travelling, the entry position candidate moves along with the movement of the own vehicle and the other vehicles”), the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling.  (See Figs. 6, 8A – 8C, ¶0015, ¶0052 - ¶0060.  In particular, Fig. 6, ¶0052 - ¶0055 and ¶0058.  Inou teaches the entry position being located on a second lane adjacent to a first lane in which subject vehicle is traveling.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugawara’s lane change control assist system with specifying the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling, as taught by Inou, to provide greater and more reliable lane change control within traffic flows where the initial prediction of a designated lane change target position has changed, thereby enabling safer and higher reliability autonomous lane control; and facilitating higher vehicle collision avoidance and mitigation. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/088925 A1 to SUGAWARA et al. (herein after “Sugawara") in view of U.S. Patent Application Publication No. 2018/0354518 A1 to INOU et al. (herein after "Inou”) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2019/0202457 A1 to KITO et al. (herein after "Kito”), in view of Chinese Patent No. CN 111391843 A to MASAYUKI et al. (herein after "Masayuki”).
As to Claim 4, (Original) 
Modified Sugawara substantially discloses the vehicle control method according to claim 2.
However, Sugawara’s lane change control assist system does not explicitly disclose calculating an amount of proximity between the subject vehicle and the following vehicle; and 
setting the deceleration of the subject vehicle based on the amount of the proximity.
Therefore, Kito and Masayuki are introduced to combine with Sugawara, in view of Inou, to cure the gaps that Sugawara has in disclosing the claimed invention.
Kito’s work discloses rearward vehicle proximity detection and an actuator control unit configured to control the actuator so as to increase a maximum vehicle speed when it is determined by the proximity degree determination unit that the degree of proximity 
Kito further teaches calculating an amount of proximity between the subject vehicle and the following vehicle (see Fig. 5b, 6, ¶0056 - ¶0057, ¶0101, and Abstract.  In particular, see Figs. 5B, 6 ~ proximity degree calculation unit 52.

    PNG
    media_image10.png
    284
    585
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    449
    686
    media_image11.png
    Greyscale

See ¶0056, Kito teaches a proximity degree calculation unit 52 calculating an amount of proximity between the subject vehicle and the following vehicle.)
 in that it provides proximity calculation between a host vehicle and a rearward vehicle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Sugawara’s lane change control assist system with the ability to calculate an amount of proximity between the subject vehicle and the following vehicle, as taught by Kito, to provide proximity calculation results to subject vehicle speed control systems, thereby facilitating safer lane change control in circumstances where there is a closely approaching vehicle from behind.
Masayuki’s work presents an autonomous vehicle system (AVS) detecting a deceleration operation performed by an AVS driver; estimating a degree of coincidence between the detected deceleration operation and an intention of the AVS driver; and generating an action plan for the autonomous vehicle that controls the travel actuator to decelerate when the degree of coincidence estimated by the intention coincidence estimation unit is equal to or greater than a prescribed value. 
Masayuki further teaches setting the deceleration of the subject vehicle based on the amount of the proximity.  (See Fig. 2 and ¶0053 -  ¶0056, Masayuki teaches proximity degree detection unit 53 outputting a control signal setting the deceleration of the subject vehicle based on the amount of the proximity.)
Masayuki is analogous art to the claimed invention as it relates to a lane change control system in that it provides setting deceleration of the subject vehicle based upon the proximity of the subject vehicle to the rearward vehicle.
set the deceleration of the subject vehicle based on the amount of the proximity, as taught by Masayuki, to provide greater and more reliable lane change control within traffic flows where the initial prediction of a designated lane change target position has changed, thereby facilitating safer lane change control in circumstances where there is a closely approaching vehicle from behind.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/088925 A1 to SUGAWARA et al. (herein after “Sugawara") in view of U.S. Patent Application Publication No. 2018/0354518 A1 to INOU et al. (herein after "Inou”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0202457 A1 to KITO et al. (herein after "Kito”).
As to Claim 5, (Currently amended) 
Modified Sugawara substantially discloses the vehicle control method according to claim 1,
when the amount of the proximity is equal to or greater than a first threshold value, stopping an execution of controlling a travel position of the subject vehicle on the first lane.  (See Figs. 1 – 6, 8, and ¶0049.  In particular, see Fig. 8 and ¶0049.)
However, Sugawara’s lane change control assist system does not explicitly disclose calculating an amount of proximity between the subject vehicle and the following vehicle.
calculating an amount of proximity between the subject vehicle and the following vehicle (see Fig. 5b, 6, ¶0056 - ¶0057, ¶0101, and Abstract.  In particular, see Figs. 5B, 6 ~ proximity degree calculation unit 52.  See ¶0056, Kito teaches a proximity degree calculation unit 52 calculating an amount of proximity between the subject vehicle and the following vehicle.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Sugawara’s lane change control assist system with the ability to calculate an amount of proximity between the subject vehicle and the following vehicle, as taught by Kito, to provide proximity calculation results to subject vehicle speed control systems, thereby facilitating safer lane change control in circumstances where there is a closely approaching vehicle from behind.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/088925 A1 to SUGAWARA et al. (herein after “Sugawara") in view of U.S. Patent Application Publication No. 2018/0354518 A1 to INOU et al. (herein after "Inou”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0202457 A1 to KITO et al. (herein after "Kito”), in view of Chinese Patent No. CN 111391843 A to MASAYUKI et al. (herein after "Masayuki”).
As to Claim 8, (Currently amended) 
Modified Sugawara substantially discloses the vehicle control method according to claim 1.
 does not explicitly disclose calculating an amount of proximity between the subject vehicle and the following vehicle; 
when the amount of the proximity is equal to or greater than a third threshold value, setting a vehicle speed of the subject vehicle so that the vehicle speed of the subject vehicle corresponds to the vehicle speed of the following vehicle; and 
after the vehicle speed of the subject vehicle has corresponded to the vehicle speed of the following vehicle, starting a control to decelerate the subject vehicle.
On the other hand, Kito teaches calculating an amount of proximity between the subject vehicle and the following vehicle (see Fig. 5b, 6, ¶0056 - ¶0057, ¶0101, and Abstract, Kito teaches a proximity degree calculation unit 52 calculating an amount of proximity between the subject vehicle and the following vehicle); and
when the amount of the proximity is equal to or greater than a third threshold value, setting a vehicle speed of the subject vehicle so that the vehicle speed of the subject vehicle corresponds to the vehicle speed of the following vehicle.  (See Figs. 8 - 9 and ¶0083 - ¶0084.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Sugawara’s lane change control assist system with the ability to calculate an amount of proximity between the subject vehicle and the following vehicle, setting a vehicle speed of the subject vehicle so that the vehicle speed of the subject vehicle corresponds to the vehicle speed of the following vehicle, as taught by Kito, to provide proportional 
Masayuki teaches wherein after the vehicle speed of the subject vehicle has corresponded to the vehicle speed of the following vehicle, starting a control to decelerate the subject vehicle.  (See Fig. 2 and ¶0053 -  ¶0056, Masayuki teaches proximity degree detection unit 53 outputting a control to decelerate the subject vehicle corresponding to the vehicle speed of the following vehicle.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Sugawara’s lane change control assist system such that after the vehicle speed of the subject vehicle has corresponded to the vehicle speed of the following vehicle, starts a control to decelerate the subject vehicle, as taught by Masayuki, to provide greater and more reliable lane change control within traffic flows where the initial prediction of a designated lane change target position has changed, thereby facilitating safer lane change control in circumstances where there is a closely approaching vehicle from behind.

Allowable Subject Matter
Claims 3 and 6 - 7 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 the subject vehicle is controlled to move to a second lane side relative to the center line of the first lane along the direction of travel of the subject vehicle.
Additionally, the prior art appears to be silent in teaching or suggesting when, while the subject vehicle is decelerating, 
the amount of the proximity has changed from a value which is equal to or greater than a second threshold value to a value which is lower than the second threshold value, 
setting the preparation time to a time when there is not the following vehicle.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661